J-S33001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

R.A.S.,

                            Appellant                No. 1100 MDA 2016


          Appeal from the Judgment of Sentence Entered July 21, 2015
             In the Court of Common Pleas of Cumberland County
              Criminal Division at No(s): CP-21-CR-0001660-2014


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED JUNE 13, 2017

        R.A.S. (“Appellant”) appeals from the judgment of sentence of a

lengthy term of incarceration and probation, imposed after he was convicted

of rape of a child, 18 Pa.C.S. § 3121(c), involuntary deviate sexual

intercourse with a child (“IDSI”), 18 Pa.C.S. § 3123(b), unlawful contact

with a minor, 18 Pa.C.S. § 6318(a)(1), indecent assault with a person less

than 13 years of age, 18 Pa.C.S. § 3126(a)(7), simple assault, 18 Pa.C.S. §

2701(a)(1), two counts of endangering welfare of children (“EWOC”), 18

Pa.C.S. § 4304(a)(1), and three counts of corruption of minors (“COM”), 18

Pa.C.S. § 6301(a)(1)(i)-(ii).1 We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note that the trial court claims that Appellant’s aggregate term of
incarceration is 196 to 396 months. However, our review of the record
(Footnote Continued Next Page)
J-S33001-17



      The trial court summarized the procedural and factual background of

this case as follows:
                               PROCEDURAL HISTORY

          On March 11, 2015, following a nonjury trial, [Appellant]
          was found guilty of Rape of a Child, [IDSI], Unlawful
          Contact with a Minor, Indecent Assault, [EWOC]—Parent or
          Guardian, two count[s], [COM], three counts[,] and Simple
          Assault. [Appellant] was sentenced on July 21, 2015[,]
          after a [Sexually Violent] Predator determination.
          [Appellant] had a prior record score of 1 and an offense
          gravity score of 14. [Appellant] was sentenced … [and he]
          filed Post-Sentence Motions on July 31, 2015[,] requesting
          a new trial, requesting a modification of the sentence and
          requesting a reconsideration of the Sexually Violent
          Predator decision. The Commonwealth responded to the
          Motions and argument was heard on the issues.

                                 FACTS OF THE CASE

          [Appellant] was charged with Rape of a Child, [IDSI],
          Unlawful Contact with Minor, two counts, Indecent Assault,
          two counts, [EWOC], two counts, [COM], three counts, and
          Simple Assault, two counts, following an initial
          investigation of alleged physical and sexual abuse of a
          male juvenile, [J.M.P.], which developed into charges of
          multiple victims. At trial[,] [J.M.P.] was 13 years of age,
          but the reported abuse occurred when [J.M.P.] was
          between the ages of 6 and 11, while living in Lower
          Frankford Township, Cumberland County.            In review,
          [J.M.P.] testified that [Appellant], his stepfather, sexually
          and physically assaulted him on repeated occasions.
          Specifically, [Appellant] would beat him with a belt, ping-
          pong paddle[,] and curtain wand. [J.M.P.] conveyed that
          [Appellant] would pull down [J.M.P.’s] pants as well as
          [Appellant’s] own pants and touch [J.M.P.’s] private part …
          with [Appellant’s] hand and vice versa. [Appellant] told
                       _______________________
(Footnote Continued)

indicates that Appellant’s aggregate term of incarceration is 178 to 360
months.



                                            -2-
J-S33001-17


          [J.M.P.] that he would not get in trouble and not to tell
          anybody.

          [J.M.P.] testified that between the ages of 6 and 9,
          [Appellant] told [J.M.P.] to strip so [Appellant] could put
          “stuff” up [J.M.P.’s] “butt” more than once. This “stuff”
          included a straw, charger wire[,] and a pencil. [J.M.P.]
          reported that [Appellant] put his penis in [J.M.P.’s] butt
          more than once. Further, when about 9 or 10[,] [J.M.P.]
          stated [Appellant] used his phone to take pictures of
          [J.M.P.] and his brother while they were leaning naked
          together. [J.M.P.] also related that [Appellant] put his
          penis into [J.M.P.’s] mouth on more than one occasion.

          [J.M.P.’s] stepbrother, [D.T.M.], age 14, testified that
          [Appellant’s] actions were mostly directed at [J.M.P].
          [D.T.M.] corroborated some of the physical abuse that
          occurred between his ages of 9 and 12 to him and his
          brothers.    [D.T.M.] related that [Appellant] was both
          verbally and physically abusive, which included the
          children being forced outside of the residence for many
          hours at a time, without food or water, which was followed
          by threats and reprisals. This occurred so often that
          [D.T.M.] would hide cups outside so they could get drinks
          of water from the hose. An incident where [D.T.M.] was
          struck in the face that caused a nose bleed was
          corroborated by a maternal aunt who came to the
          residence and saw [D.T.M.] on the floor with a bloody nose
          and [Appellant] in a fight stance over [D.T.M].

          [J.M.P.’s] youngest brother, [R.A.S.], age 10, confirmed
          the physical abuse that occurred to him between his ages
          of 5 and 8; specifically[,] that the boys were physically
          treated differently and generally recall[ed] being struck.

Trial Court Opinion (TCO), 6/30/2016, at 1-3 (original brackets omitted).2
____________________________________________


2
  Instead of issuing a designated Pa.R.A.P. 1925(a) opinion, the trial court
“note[d] that the reason for the Order already appear of record and an
Opinion in support of the Order has previously been issued.” See Trial Court
Order, 9/23/2016, at 1. Our review of the record suggests that the trial
court must be referring to its June 30, 2016 Opinion and Order, which
disposed of Appellant’s post-trial motions and considered issues raised in
(Footnote Continued Next Page)


                                           -3-
J-S33001-17



      Following the nonjury trial and sentencing, the trial court denied

Appellant’s post-trial motions on June 30, 2016. On July 7, 2016, Appellant

timely filed a notice of appeal and subsequently timely complied with the

trial court’s order to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).3

      On appeal, Appellant raises a single issue for our review:
        I.   Did the court err when it denied [Appellant’s] motion for
             judgment of acquittal where the Commonwealth’s evidence
             was insufficient to support [Appellant’s] convictions?

Appellant’s Brief at 12 (unnecessary capitalization and emphasis omitted).

Although this statement of the issue suggests that Appellant challenges the

sufficiency of the evidence for all of his convictions on appeal, Appellant

goes on to “concede[] that the Commonwealth presented sufficient evidence

with regard to the charges of [EWOC] with regard to [D.T.M.] and [J.M.P.] …
                       _______________________
(Footnote Continued)

Appellant’s subsequent Rule 1925(b) statement.         See also Pa.R.A.P.
1925(a)(1) (“Except as otherwise prescribed by this rule, upon receipt of the
notice of appeal, the judge who entered the order giving rise to the notice of
appeal, if the reasons for the order do not already appear of record, shall
forthwith file of record at least a brief opinion of the reasons for the
order….”).
3
  In its July 18, 2016 order directing Appellant to file a concise statement of
matters complained of on appeal, the trial court advised Appellant that
“[a]ny issues not properly included in the statement … shall be deemed
waived.” See Trial Court Order, 7/18/2016, at 1; Greater Erie Indus.
Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa.
Super. 2014) (“[I]n determining whether an appellant has waived his issues
on appeal based on non-compliance with Pa.R.A.P. 1925, it is the trial
court’s order that triggers an appellant’s obligation ... therefore, we look first
to the language of that order.”) (citations omitted; brackets in original).



                                            -4-
J-S33001-17



and the charge of Simple Assault with regard to [D.T.M.]….”         Appellant’s

Brief at 18 n.1. Therefore, he claims that the evidence was only insufficient

to sustain his convictions of rape, IDSI, unlawful contact with a minor,

indecent assault and COM as to J.M.P., and COM as to R.A.S. See id. at 18.

As such, we limit our review to those convictions.

      Before examining Appellant’s sufficiency argument, we must initially

determine   whether    Appellant   has     waived    it.   According   to     the

Commonwealth, Appellant’s “sufficiency of the evidence argument sounds

more in weight of the evidence.     If considered for sufficiency, his claim is

waived for failure to raise it with specificity in his 1925(b) statement.”

Commonwealth’s Brief at 8 (citations and footnote omitted). We agree.

      In his Rule 1925(b) statement, Appellant raised the following issue

with respect to the sufficiency of the evidence to support his convictions:
      The trial court erred in denying [Appellant’s] motion for
      judgment of acquittal based upon insufficient evidence of the
      finding of guilt in this case. Specifically, [Appellant] avers that
      the evidence presented at the time of trial by the
      Commonwealth was insufficient to support a guilty verdict on
      any of the charges. Specifically[,] the testimony was so varied
      and differing among the Commonwealth witnesses in this case
      that no reasonable finder of fact could find the Commonwealth
      presented evidence beyond a reasonable doubt of any of the
      sexual offenses charged. In addition[,] there was absolutely no
      corroborating physical, medical or testimonial evidence of any
      sexual misconduct by [Appellant] towards any of the children in
      this case. In addition, the evidence was insufficient to sustain
      guilty verdicts for [EWOC] in this matter where the allegations
      were alleged physical abuse and locking the children out of the
      house during the day. Further[,] the court found [Appellant] not
      guilty of the only count of simple assault charged in this case yet
      the Commonwealth argued uncharged allegations of physical
      abuse to sustain the [EWOC] and [COM] convictions.

                                     -5-
J-S33001-17



Appellant’s Rule 1925(b) Statement, 8/8/2016, at 1-2.4

       It is well-established that “[i]n order to preserve a challenge to the

sufficiency of the evidence on appeal, an appellant’s Rule 1925(b) statement

must state with specificity the element or elements upon which the appellant

alleges that the evidence was insufficient.      Such specificity is of particular

importance in cases where … the appellant was convicted of multiple crimes

each of which contains numerous elements that the Commonwealth must

prove beyond a reasonable doubt.” Commonwealth v. Garland, 63 A.3d
339, 344 (Pa. Super. 2013) (citations omitted).

       Here, Appellant fails to identify which element(s) he challenges of the

multiple offenses for which he was convicted. Accordingly, we conclude that

Appellant has waived any issues relating to the sufficiency of the evidence to

support his convictions.

       Further, even if we did not deem his sufficiency challenges waived for

lack of specificity, we would still determine them to be meritless. We apply

the following standard of review when evaluating sufficiency claims:
       The standard we apply in reviewing sufficiency of the evidence is
       whether in viewing all the evidence admitted at trial in light most
       favorable to the verdict winner, there is sufficient evidence to
       enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. Any doubts concerning an appellant’s guilt
       are to be resolved by the trier of fact unless the evidence was so
       weak and inconclusive that no probability of fact could be drawn
____________________________________________


4
  Curiously, Appellant does not challenge the sufficiency of the evidence
underlying his convictions for EWOC in his brief, despite paying the most
attention to this issue in his Rule 1925(b) statement.



                                           -6-
J-S33001-17


      therefrom. The trier of fact while passing upon credibility of
      witnesses ... is free to believe all, part or none of the evidence.
      Additionally, the Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.

Garland, 63 A.3d at 344-45 (internal citations, quotations, and brackets

omitted).

      At the outset, as in his Rule 1925(b) statement, Appellant does not

assert which specific statutory elements the Commonwealth failed to prove,

let alone reference the applicable statutes underlying his convictions in his

brief. See Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009)

(finding waiver, in part, where the appellant “does not set forth the elements

of the crimes he was convicted of and does not argue which specific

elements were not met”).      Despite this lack of specificity and context, we

attempt to individually address each of the convictions Appellant contests in

his brief.

      First, Appellant claims that the evidence was insufficient to sustain his

conviction of rape of a child as to J.M.P.    The applicable statute states, in

pertinent part, the following:
      (c) Rape of a child.--A person commits the offense of rape of a
      child, a felony of the first degree, when the person engages in
      sexual intercourse with a complainant who is less than 13 years
      of age.

18 Pa.C.S. § 3121(c).       Further, sexual intercourse “[i]n addition to its

ordinary meaning, includes intercourse per os or per anus, with some

penetration however slight; emission is not required.” 18 Pa.C.S. § 3101.

J.M.P. – who was thirteen years old at the time of trial – testified at trial that

                                      -7-
J-S33001-17



Appellant began sexually abusing him when he was six years old. N.T. Trial,

1/21/2015, at 37, 54.       For example, J.M.P. described the following sexual

abuse at trial:
      [The Commonwealth]: What else did he use on his body to touch
      you?

      [J.M.P.]: His butt.

      [The Commonwealth]: His butt?

      [J.M.P.]: And like he would make me -- he put my penis in it and
      he did the same to me.
                                    ***

      [The Commonwealth]: When [Appellant] would make you touch
      his butt, did your penis stay on the outside, go inside, or do
      something else?

      [J.M.P.]: Like, it’s kind of like both.

      [The Commonwealth]: And when [Appellant] would do what you
      said is the same to you, would his penis go inside, outside, or
      something else of your butt?

      [J.M.P.]: Inside.

Id. at 57, 58.     Viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we would determine that this testimony

supports that Appellant engaged in sexual intercourse with a person less

than 13 years of age.        Thus, we would deem the evidence sufficient to

enable the trial court to find every element of rape of a child beyond

reasonable doubt.

      Second, Appellant contests the sufficiency of the evidence with respect

to his conviction of IDSI with J.M.P. This statute provides, in relevant part,

the following:


                                       -8-
J-S33001-17


      (b) Involuntary deviate sexual intercourse with a child.--A
      person commits involuntary deviate sexual intercourse with a
      child, a felony of the first degree, when the person engages in
      deviate sexual intercourse with a complainant who is less than
      13 years of age.

18 Pa.C.S. § 3123(b).      Further, deviate sexual intercourse is defined as

“[s]exual intercourse per os or per anus between human beings and any

form of sexual intercourse with an animal.           The term also includes

penetration, however slight, of the genitals or anus of another person with a

foreign object for any purpose other than good faith medical, hygienic or law

enforcement procedures.” 18 Pa.C.S. § 3101. Here, J.M.P. testified to the

following:
      [The Commonwealth]: [] Other than using parts of his body, did
      [Appellant] ever touch you sexually with something else?

      [J.M.P.]: Yes.

      [The Commonwealth]: What?

      [J.M.P.]: Like he would shove stuff up my butt.

      [The Commonwealth]: What kind of stuff?

      [J.M.P.]: Like pencils, you know, those little juice packs with the
      straws.

      [The Commonwealth]: Okay.

      [J.M.P.]: And like charger wires like the front that clicks into the
      phone.

N.T. Trial, 1/21/2015, at 61.      In light of this testimony, we would also

consider the evidence adduced at trial sufficient to support Appellant’s

conviction of IDSI with a child.

      Third, Appellant disputes the sufficiency of the evidence to convict him

of unlawful contact with a minor as to J.M.P.      Specifically, he states that

                                     -9-
J-S33001-17



“[n]o    evidence    was     presented     that   [Appellant]   engaged   in   any

communication with [J.M.P.] for the purpose of the sexual contact.”

Appellant’s Brief at 24 (citation omitted).         The relevant portion of the

applicable statute states:
        (a) Offense defined.--A person commits an offense if he is
        intentionally in contact with a minor, or a law enforcement
        officer acting in the performance of his duties who has assumed
        the identity of a minor, for the purpose of engaging in an activity
        prohibited under any of the following, and either the person
        initiating the contact or the person being contacted is within this
        Commonwealth:

           (1) Any of the offenses enumerated in Chapter 31 (relating
           to sexual offenses).

18 Pa.C.S. § 6318(a)(1). By way of example, this Court has concluded that

there was sufficient evidence that an appellant had unlawful contact with a

minor where it was “reasonable to infer that [the a]ppellant directed the

victim, either verbally or nonverbally, to unclothe below the waist and to

assume [a] pose[.]” See Commonwealth v. Velez, 51 A.3d 260, 267 (Pa.

Super. 2012). In contrast, we have determined that there was insufficient

evidence to sustain a conviction for unlawful contact where the appellant

“engaged in a routine pattern of abuse, whereby he would enter [the

victim’s] room at night, while she was sleeping, and grope her chest and

buttocks” and there was no evidence that the appellant would “say anything,

or communicate with [the victim] to assume any certain position, or to

submit to any given act….” Commonwealth v. Leatherby, 116 A.3d 73,

79-80 (Pa. Super. 2015).



                                         - 10 -
J-S33001-17



      In the case sub judice, J.M.P. testified that Appellant “told [him] to

take [his] clothes off[,]” and “after like [Appellant] was done [touching

J.M.P.], he used to threaten [J.M.P.] and tell [him] not to tell anybody or

[J.M.P.] would be in trouble and it would be [his] fault, too, because

[J.M.P.’s] the one that did it, too.”        N.T. Trial, 1/21/2015, at 55, 56.

Therefore, the evidence adduced at trial would establish that Appellant

communicated with J.M.P. for the purpose of engaging in sexual contact.

      Fourth, Appellant claims there was insufficient evidence to convict him

of indecent assault as to J.M.P. The applicable statute states:
      (a) Offense defined.--A person is guilty of indecent assault if
      the person has indecent contact with the complainant, causes
      the complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:
                                       ***

         (7) the complainant is less than 13 years of age….

18 Pa.C.S. § 3126(a)(7). Indecent contact encompasses “[a]ny touching of

the sexual or other intimate parts of the person for the purpose of arousing

or gratifying sexual desire, in any person.” 18 Pa.C.S. § 3101.

      Here, J.M.P. provided the following testimony at trial:
      [The Commonwealth]: Other than your mouth and your penis,
      did you have to use anything else?

      [J.M.P.]: My hand.

      [The Commonwealth]: And where did your hand have to touch?

      [J.M.P.]: [Appellant’s] penis.
                                       ***


                                       - 11 -
J-S33001-17


      [The Commonwealth]: [J.M.P.], did anything ever come out of
      [Appellant’s] penis?
      [J.M.P.]: Yes.

      [The Commonwealth]: Can you -- do you know what it’s called?

      [J.M.P.]: Yes.

      [The Commonwealth]: What’s it called?

      [J.M.P.]: Cum.

N.T. Trial, 1/21/2015, at 60-61. This testimony demonstrates that Appellant

caused J.M.P. to have indecent contact with him. Given this testimony, we

would agree with the trial court that there was sufficient evidence to convict

Appellant of indecent assault.

      Fifth, Appellant claims there was insufficient evidence to support his

conviction of two counts of COM as to J.M.P. under 18 Pa.C.S. § 6301(a)(1)

(effective until December 5, 2010) and 18 Pa.C.S. § 6301(a)(1)(ii) (effective

as of December 6, 2010). Specifically, Appellant argues that “[w]ith regard

to the two counts of [COM] with regard to [J.M.P.], the counts are delineated

by virtue of the statutory changes in 2010, changing the grading when

considering sexual offenses.      [J.M.P.’s] testimony, however, was without

times and dates other than the claim that the initial sexual contact occurred

at the age of 6.”      Appellant’s Brief at 24. Although Appellant provides no

additional information on these “statutory changes” in his brief or why they

are significant to his case, our research has uncovered that the COM statute




                                      - 12 -
J-S33001-17



was amended on December 6, 2010 to include subsection (a)(1)(ii)

concerning sexual offenses.5 The amended statute states, in pertinent part:
        (a) Offense defined.--

           (1) (i) Except as provided in subparagraph (ii), whoever,
           being of the age of 18 years and upwards, by any act
           corrupts or tends to corrupt the morals of any minor less
           than 18 years of age, or who aids, abets, entices or
           encourages any such minor in the commission of any
           crime, or who knowingly assists or encourages such minor
           in violating his or her parole or any order of court, commits
           a misdemeanor of the first degree.

           (ii) Whoever, being of the age of 18 years and upwards, by
           any course of conduct in violation of Chapter 31 (relating
           to sexual offenses) corrupts or tends to corrupt the morals
____________________________________________


5
    Before this statute was amended in 2010, it provided, in relevant part:

        (a) Offense defined.--
           (1) Whoever, being of the age of 18 years and upwards,
           by any act corrupts or tends to corrupt the morals of any
           minor less than 18 years of age, or who aids, abets,
           entices or encourages any such minor in the commission of
           any crime, or who knowingly assists or encourages such
           minor in violating his or her parole or any order of court,
           commits a misdemeanor of the first degree.

           (2) Any person who knowingly aids, abets, entices or
           encourages a minor younger than 18 years of age to
           commit truancy commits a summary offense. Any person
           who violates this paragraph within one year of the date of
           a first conviction under this section commits a
           misdemeanor of the third degree. A conviction under this
           paragraph shall not, however, constitute a prohibition
           under section 6105 (relating to persons not to possess,
           use, manufacture, control, sell or transfer firearms).

18 Pa.C.S. § 6301(a) (effective until December 5, 2010).




                                          - 13 -
J-S33001-17


         of any minor less than 18 years of age, or who aids, abets,
         entices or encourages any such minor in the commission of
         an offense under Chapter 31 commits a felony of the third
         degree.

         (2) Any person who knowingly aids, abets, entices or
         encourages a minor younger than 18 years of age to
         commit truancy commits a summary offense. Any person
         who violates this paragraph within one year of the date of
         a first conviction under this section commits a
         misdemeanor of the third degree. A conviction under this
         paragraph shall not, however, constitute a prohibition
         under section 6105 (relating to persons not to possess,
         use, manufacture, control, sell or transfer firearms).

18 Pa.C.S. § 6301(a).

      In short, the prior version of the statute included only current

subsections (a)(1)(i) and (a)(2). Notably, subsection (a)(1)(i) was graded

as a misdemeanor under the prior statute, and continues to be graded as

such under the amended statute.          Following the amendment in 2010,

subsection (a)(1)(ii) regarding sexual offenses was introduced, and is graded

as a felony. In this case, Appellant’s misdemeanor COM charge as to J.M.P.

relates to his conduct that occurred before the statute’s amendment, while

his felony COM charge as to J.M.P. pertains to his conduct after the effective

date of the amended statute on December 6, 2010. As the Commonwealth

pointed out at trial, the counts for COM as to J.M.P. have “different gradings,

not because of different actions, but because the law changed in the middle

of the incident….” N.T. Trial, 1/21/2015, at 7.

      Based on the testimony elicited at trial, we would find the evidence

sufficient to sustain both convictions. In this case, J.M.P. testified:



                                     - 14 -
J-S33001-17


     [The Commonwealth]: You mentioned to the [c]ourt you lived in
     four different states with [Appellant], right?

     [J.M.P.]: Yes.

     [The Commonwealth]: Where did the sexual touching happen?

     [J.M.P.]: It happened in Pennsylvania, Missouri, and Kansas.

     [The Commonwealth]: What about Florida?        Did that happen
     there?

     [J.M.P.]: No.

     [The Commonwealth]: Now, when you say it happened in
     Pennsylvania, did this touching ever happen at the Betty Nelson
     house?

     [J.M.P.]: Yes.

     [The Commonwealth]: Do you know how old you were when that
     touching happened at Betty Nelson?

     [J.M.P.]: Six.

     [The Commonwealth]: And that’s the best you can remember,
     six years old?

     [J.M.P.]: Yes.

     [The Commonwealth]: Do you know how old you were when the
     touching, the last time the touching happened in Pennsylvania?

     [J.M.P.]: I can’t remember.
                                    ***

     [The Commonwealth]: When that kind of touching was
     happening on your penis, did [Appellant] have his clothes on?

     [J.M.P.]: Sometimes, sometimes not.

     [The Commonwealth]: The times when they were not on, who
     would take his clothes off?

     [J.M.P.]: He would take his off.

     [The Commonwealth]: Did that kind of touching happen at Betty
     Nelson?

     [J.M.P.]: Yes.

                                   - 15 -
J-S33001-17


      [The Commonwealth]: Did that happen one time or more than
      one time?

      [J.M.P.]: More than one time.

Id. at 54, 56. See also id. at 58-61 (describing various other sexual acts

between J.M.P. and Appellant that each occurred “[m]ore than one time” at

the Betty Nelson Trailer Park).

      In addition, Trooper Benjamin Wilson, a criminal investigator with the

Pennsylvania State Police, explained:
      [The Commonwealth]: [C]an you confirm when the Betty Nelson
      address -- when the family lived there?

      [Trooper Wilson]: I can. March -- my report states March 2010
      through June 2012 lived at [a specific address in Carlisle,
      Pennsylvania]. And I have in parenthesis home rented from
      Betty Nelson.

      [The Commonwealth]: At what point did the family move out of
      Pennsylvania?

      [Trooper Wilson]: An exact date, I’m not sure, but from
      Pennsylvania, about that June 2012 timeframe[,] they leave
      Pennsylvania and move out west to Kansas, Missouri, that area,
      and were somewhat transient from 2012 to later in the year of
      2012.

      [The Commonwealth]: And when did the family reside in Florida?

      [Trooper Wilson]: Sometime in the later part of 2012, I believe
      around November, they leave the Midwest and travel to Florida,
      and I believe it was Palm Bay, Florida was the town.

      [The Commonwealth]: And when did the family return to
      Pennsylvania?

      [Trooper Wilson]: I believe     early -- I’m not referring to my
      report, but from memory it      was early 2013. [The mother of
      D.T.M., J.M.P., and R.A.S.]     and some of her children leave
      Florida and come back to her    mother’s home here in Cumberland
      County.



                                      - 16 -
J-S33001-17


      [The Commonwealth]: And if you look on there -- I know you
      said early 2013. If you look on that page 13 at the bottom of
      the timeline, what does that indicate?

      [Trooper Wilson]: I’m sorry.        November -- oh, I’m sorry,
      November 2012 to present. When I interview [D.T.M., J.M.P.,
      and R.A.S.’s mother,] she tells me it was November of 2012 they
      left Florida and came to Carlisle to her mother’s home.

N.T. Trial, 3/11/2015, at 24, 28-29.

      Viewing the evidence in the light most favorable to the Commonwealth

as verdict winner, we would conclude that the evidence was sufficient to

infer that the sexual offenses at issue occurred both before and after

December 6, 2010, when the amendment to the COM statute took effect.

Trooper Wilson testified that J.M.P. and Appellant lived at the Betty Nelson

house from March 2010 through June 2012. J.M.P. stated that he was first

sexually abused by Appellant when he was 6 years old, that various sexual

acts occurred more than one time while they lived at the Betty Nelson

house, and that these acts continued to take place after the family moved to

Missouri and Kansas in 2012.     As such, we would regard the evidence as

sufficient to establish that the sexual offenses at issue with respect to J.M.P.

occurred at the Betty Nelson house both before and after the statutory

changes on December 6, 2010. Further, Appellant has proffered no

argument or authority in support of his attempt to convince us otherwise.

As a result, we would conclude that the evidence is sufficient to sustain both

of Appellant’s COM convictions as to J.M.P.

      Finally, Appellant contests the sufficiency of the evidence underlying

his conviction for COM as to R.A.S.     The trial court convicted Appellant of

                                     - 17 -
J-S33001-17



COM as to R.A.S., under the amended statute’s subsection (a)(1)(i).

Appellant asserts that “the court found [Appellant] not guilty of all counts

with regard to [R.A.S.] except the charge of [COM]. There was no testimony

presented that would give rise to the charge of [COM] unless the court

believed the testimony of [R.A.S.] that [Appellant] touched his penis.”

Appellant’s Brief at 19.6       According to Appellant, “[s]ince the court found

[Appellant] not guilty of that act, there was no other testimony that would

provide sufficient evidence to convict[] [Appellant].” Id.

        In considering the offense of COM, this Court has previously observed

that:
        The Commonwealth need not prove that the minor’s morals were
        actually corrupted. Rather, a conviction for corrupting morals
        will be upheld where the conduct of the defendant tends to
        corrupt the minor’s morals. The statute speaks to conduct
        toward a child in an unlimited variety of ways which tends to
        produce or to encourage or to continue conduct of the child
        which would amount to delinquent conduct.

Commonwealth v. Slocum, 86 A.3d 272, 277 (Pa. Super. 2014) (quoting

Commonwealth v. Mumma, 414 A.2d 1026, 1030 (Pa. 1980)) (emphasis

in original).

        Moreover,
        [i]n deciding what conduct can be said to corrupt the morals of a
        minor, “‘the common sense of the community, as well as the
        sense of decency, propriety and the morality which most people
____________________________________________


6
  With respect to R.A.S., Appellant was found not guilty of unlawful contact
with minor, 18 Pa.C.S. § 6318(a)(1), and indecent assault of a person less
than 13 years of age, 18 Pa.C.S. § 3126(a)(7).



                                          - 18 -
J-S33001-17


      entertain is sufficient to apply the statute to each particular
      case, and to individuate what particular conduct is rendered
      criminal by it.’” Furthermore,

         [c]orruption of a minor can involve conduct towards a child
         in an unlimited number of ways. The purpose of such
         statutes is basically protective in nature. These statutes
         are designed to cover a broad range of conduct in order to
         safeguard the welfare and security of our children.
         Because of the diverse types of conduct that must be
         proscribed, such statutes must be drawn broadly. It would
         be impossible to enumerate every particular act against
         which our children need be protected.

Slocum, 86 A.3d at 277-78 (quoting Commonwealth v. Decker, 698 A.2d
99, 101 (Pa. Super. 1997)) (internal citations and original brackets omitted).

      Here, there appears to be ample testimony — aside from R.A.S.’s

testimony that Appellant touched his penis — that would support Appellant’s

conviction of COM as to R.A.S. For instance, J.M.P. provided the following

testimony concerning R.A.S.:
      [The Commonwealth]: [W]as there ever anyone else around
      when this kind of sexual touching happened…?

      [J.M.P.]: Yes.

                                     ***

      [The Commonwealth]: Would there ever be any of your brothers
      or sister around?

      [J.M.P.]: Yes.

      [The Commonwealth]: Who?

      [J.M.P.]: [R.A.S.]….

      [The Commonwealth]: Do you remember how old [R.A.S.] …
      would have been when this was happening?

      [J.M.P.]: No.
                                     ***


                                    - 19 -
J-S33001-17


     [The Commonwealth]: Did you ever see anything, any sexual
     touching happen to anyone else?

     [J.M.P.]: Yes.

     [The Commonwealth]: Who?

     [J.M.P.]: [R.A.S.]….

     [The Commonwealth]: And who was doing the sexual touching?

     [J.M.P.]: [Appellant] would do it, and I would be there, too. I
     would have to do it.

     [The Commonwealth]: You would have to do it, too?

     [J.M.P.]: Like we would all have to lean up on each other and he
     would take pictures.

     [The Commonwealth]: When you say he, who do you mean?

     [J.M.P.]: [Appellant].

     [The Commonwealth]: And when you would have to lean up on
     each other and [Appellant] would take pictures, what makes you
     think that that was a sexual -- you said that that was a sexual
     behavior.

     [J.M.P.]: We were all naked.

     [The Commonwealth]: Who -- why would you all be naked?

     [J.M.P.]: Because he would have told us to take our clothes off,
     and he was taking pictures of us naked.

N.T. Trial, 1/21/2015, at 62-63.

     Therefore, even if — as Appellant insists — the trial court did not

believe R.A.S.’s testimony that Appellant touched his penis, the trial court

could have convicted Appellant of COM as to R.A.S. based on J.M.P.’s

testimony that Appellant touched J.M.P. around R.A.S., made J.M.P. touch

R.A.S., and forced them to take their clothes off and “lean up on each other”

while Appellant took pictures.     Id.    Surely, this conduct tended to corrupt


                                         - 20 -
J-S33001-17



R.A.S.’s morals, and “would offend the common sense of the community and

the sense of decency, propriety and morality which most people entertain.”

See Slocum, 86 A.3d at 277 (citing Commonwealth v. DeWalt, 752 A.2d
915, 918 (Pa. Super. 2000)). Consequently, we would deem the evidence

sufficient to support Appellant’s conviction of COM as to R.A.S.7

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2017




____________________________________________


7
   As mentioned supra, Appellant seems to conflate sufficiency of the
evidence with weight of the evidence. See Commonwealth’s Brief at 8
([Appellant’s] sufficiency of the evidence argument sounds more in weight of
the evidence.”); Appellant’s Brief at 23-24 (arguing, inter alia, that “there
was no medical evidence to corroborate the alleged sexual abuse of
[J.M.P.,]” and that “the delay in reporting should be taken into account by
the finder of fact”). To the extent Appellant intended to challenge the
weight of the evidence, we also would conclude that there is no merit to this
claim, as we discern no abuse of discretion by the trial court.              See
Leatherby, 116 A.3d at 82 (“Appellate review of a weight claim is a review
of the exercise of discretion, not of the underlying question of whether the
verdict is against the weight of the evidence. … One of the least assailable
reasons for granting or denying a new trial is the lower court’s conviction
that the verdict was or was not against the weight of the evidence and that a
new trial should be granted in the interest of justice.”) (citation omitted).



                                          - 21 -